Exhibit 10.1

 

FORM OF AMENDMENT NO. 1
2014 AND 2015 PERFORMANCE SHARES AGREEMENT

 

This Amendment No. 1 to the 201X Performance Shares Agreement (the “Grant
Agreement”) entered into by and between Stoneridge, Inc., an Ohio corporation
(the “Company”), and __________ (“Grantee”), on March __, 201X, is dated June
__, 2016.

 

The Company and the Grantee desire to amend the Grant Agreement as follows.

 

The Grant Agreement is hereby amended by deleting in its entirety the paragraph
under Section 2, Special Provisions Applicable to Retirement, following part
(3), and replacing it with the following:

 

Only a Grantee who (i) is 63 or older on the date of retirement, (ii) has
provided written notice to the Compensation Committee of the Board of Directors
(the “Committee”) of the intent to retire at least 90 days prior to the
retirement date, and (iii) has executed prior to retirement a customary one year
non-competition agreement shall be permitted to have his or her Performance
Shares earned upon retirement.

 

IN WITNESS WHEREOF, the Company has caused its corporate name to be subscribed
by its duly authorized officer as of the day set forth above.

 



  STONERIDGE, INC.                   By         Jonathan DeGaynor  



 





The foregoing is hereby accepted.                



 

 

 

 

 

 

 